Citation Nr: 0917114	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder, claimed as carpal tunnel syndrome.  

2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from July 1983 to November 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office in Waco, Texas.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

Service treatment records reflect medical care for hand pain 
in March 1994; a positive Finklestein's test of the left 
wrist in November 1994; bumps on the back of the neck 
(considered possibly to be folliculitis) on several occasions 
between March 1993 and January 1996; soreness in the neck in 
May 1985 (when mononucleosis was assessed); and neck 
discomfort in January 1986 (when a probable viral illness was 
assessed).  

Although at a pre-discharge VA general medical examination 
conducted in September 2003 the Veteran reported intermittent 
aching and numbness in his right thumb since the 1990s, he 
made no complaints regarding this left hand or left wrist.  
In addition, he made no complaints concerning neck symptoms.  
As such, the physical examination conducted at the September 
2003 did not include an evaluation of the Veteran's left 
wrist or neck.  

In November 2003, the Veteran was discharged from active 
duty.  Available post-service medical records indicate that 
he was first diagnosed with carpal tunnel syndrome of his 
left wrist in May 2004 and was first found to have a cervical 
spine disorder (characterized as cervical derangement and 
static cervical traction) in April 2004.  

Subsequent medical reports reflect findings of disc 
desiccation with small central and left paracentral disc 
protrusion at the C5-C6 level (by magnetic resonance imaging 
in December 2004), cervical radiculopathy (in May 2005), 
degenerative joint disease of the cervical spine (in June 
2005), and osteoarthritis of the cervical spine (in July 
2005).  

At an August 2004 VA outpatient treatment session, the 
Veteran reported experiencing left hand pain for 8 months and 
neck problems for 3-4 years.  A complete and thorough review 
of the claims folder indicates, however, that the Veteran has 
not been accorded VA examinations pertinent to his left wrist 
and neck claims since his discharge from active service.  

In light of the in-service hand and neck symptoms, the 
pertinent post-service findings, as well as the Veteran's 
repeated assertions that he has experienced left wrist and 
neck symptomatology since service, the Board concludes that a 
remand of these claims is necessary.  On remand, the Veteran 
should be accorded an opportunity to undergo pertinent 
examinations to determine the nature, extent, and etiology of 
his left wrist and cervical spine pathology.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining from the Veteran any 
appropriate release of information forms, 
procure copies of records of any left 
wrist and neck treatment that he may have 
received since July 2005.  All such 
available records should be associated 
with the claims folder.  

If any such records are not available, a 
notation reflecting that fact as well as 
the efforts undertaken to obtain the 
documents should be made in the claims 
folder.  

2.  Schedule the Veteran for (an) 
examination(s) to determine the nature, 
extent, and etiology of any left wrist and 
cervical spine disorders.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination(s).  Any testing deemed 
necessary, including X-rays, should be 
performed.  All pertinent pathology should 
be noted in the examination report(s).  

If left wrist and/or cervical spine 
disorders are diagnosed on examination, 
the examiner(s) should express an opinion 
as to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that such disorder(s) had 
its(their) clinical onset in service or 
is(are) otherwise related to active 
service.  Complete rationale should be 
given for all opinions reached.  

3.  Thereafter, re-adjudicate the issues 
on appeal.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, the Veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


